Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-19-2006

In Re Scarborough
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2565




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"In Re Scarborough " (2006). 2006 Decisions. Paper 68.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/68


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
ALD-47                                            NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                     NO. 06-2760
                                   ________________

                                 DERRICK WILLIAMS,

                                        Appellant

                                             v.

                                 WARDEN MINER
                       ____________________________________

                    On Appeal From the United States District Court
                        For the Middle District of Pennsylvania
                           (M.D. Pa. Civ. No. 06-cv-00795)
                     District Judge: Honorable James M. Munley
                    _______________________________________


 Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B) or Summary Action
                    Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                 November 16, 2006

                 Before: Sloviter, Chagares and Nygaard, Circuit Judges.

                                (Filed December 12, 2006)

                               _______________________

                                       OPINION
                               _______________________

PER CURIAM

       Derrick Williams, a federal prisoner, appeals an order of the United States District

Court for the Middle District of Pennsylvania dismissing his petition for a writ of habeas
corpus under 28 U.S.C. § 2241. We will dismiss this appeal pursuant to 28 U.S.C.

§ 1915(e)(2)(B).

       In 1995, Williams pleaded guilty to drug and firearms offenses in the United States

District Court for the Eastern District of Pennsylvania. Williams was sentenced to 270

months in prison. This Court affirmed the judgment on direct appeal.

       In 1999, Williams filed in District Court a motion to vacate his sentence pursuant

to 28 U.S.C. § 2255. The District Court denied the motion, and this Court denied a

certificate of appealability. The District Court also denied Williams’ subsequent motion

for a modification of his sentence under 18 U.S.C. § 3582(c)(2). This Court affirmed.

This Court also denied requests by Williams for authorization under 28 U.S.C. § 2244 to

file a second or successive § 2255 motion in District Court.

       In 2004, Williams filed in District Court another motion to vacate sentence under

§ 2255. The District Court transferred the motion to this Court to treat as a request under

§ 2244 for authorization to file a second or successive § 2255 motion. This Court denied

authorization, and Williams then filed a petition for a writ of habeas corpus pursuant to

§ 2241 in the United States District Court for the Middle District of Pennsylvania raising

the same claims he sought to raise in his § 2255 motion.1




   1
    Williams sought to raise claims that his conviction could not be sustained under
Bailey v. United States, 516 U.S. 137 (1995), that his sentence was invalid under United
States v. Booker, 543 U.S. 220 (2005), and that he received ineffective assistance of
counsel.

                                             2
         The District Court did not err in dismissing Williams’ § 2241 petition. Motions

pursuant to § 2255 are the presumptive means by which federal prisoners can challenge

their convictions or sentences on constitutional grounds. Okereke v. United States, 307
F.3d 117, 120 (3d Cir. 2002). Although a petitioner may challenge a conviction pursuant

to § 2241 where a § 2255 motion would be “inadequate or ineffective,” a § 2255 motion

is not inadequate or ineffective because the sentencing court denied relief, or because the

petitioner is unable to meet the gatekeeping requirements of § 2255. Cradle v. United

States, 290 F.3d 536, 538-39 (3d Cir. 2002). Rather, a § 2255 motion is inadequate or

ineffective only where the petitioner demonstrates that some limitation of scope or

procedure would prevent a § 2255 proceeding from affording him a full hearing and

adjudication of his wrongful detention claim. Id. at 538.

         Williams has not made such a showing. Williams was unable to meet the

gatekeeping requirements of § 2255, and he may not evade those requirements by seeking

relief under § 2241.2 Accordingly, we will dismiss this appeal pursuant to 28 U.S.C.

§ 1915(e)(2)(B).3




   2
    Williams’ case is distinguishable from In re Dorsainvil, 119 F.3d 245 (3d Cir. 1997),
in which the Court allowed the petitioner to raise a Bailey claim under § 2241. The
petitioner in that case had no earlier opportunity to challenge his conviction for a crime
that Bailey may have negated. Id. at 251. As recognized by the District Court, Williams
raised a Bailey claim in District Court in a motion to withdraw his plea. See United
States v. Williams, 1996 WL 119972 (E.D. Pa. 1996) (denying motion to withdraw plea).
   3
       Appellee’s motion for summary affirmance is unnecessary and, therefore, denied.

                                              3